Citation Nr: 0927961	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-35 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied the Veteran's 
claims of service connection for a low back disability, a 
neck disability, and for headaches.  This decision was issued 
to the Veteran and his service representative in January 
2003.  A Travel Board hearing was held at the RO in August 
2007.

In October 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current low back disability is not related 
to active service.

3.  The Veteran's current neck disability is not related to 
active service.

4.  The Veteran's headaches, which existed prior to service, 
were not caused or aggravated by active service; his 
headaches currently are stable on medication and are not 
related to active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A neck disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Headaches, which existed prior to active service, were 
not aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in October 2002, October 2004, November 
2007, and April 2008, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a low back 
disability, a neck disability, or for headaches.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in November 
2007 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2002 letter was issued to the appellant and his 
service representative prior to the December 2002 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because all of the appellant's 
claims are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.  

The Veteran has contended that he was treated by Dr. C. Agren 
and Dr. Brian Kick for his claimed disabilities.  A review of 
the claims file shows that, despite repeated attempts by the 
RO/AMC to obtain the Veteran's treatment records from these 
private physicians, these records have not been provided.  In 
October 2002, the RO sent Dr. Agren a letter asking her to 
provide the Veteran's treatment records; there is no record 
of a response.  Pursuant to the Board's October 2007 remand, 
the RO/AMC sent additional letters to Drs. Agren and Kick in 
April 2008 and March 2009 requesting the Veteran's treatment 
records.  The RO/AMC's April 2008 letter to Dr. Kick, which 
was addressed to him at the mailing address provided by the 
Veteran, was returned as undeliverable by the postal service.  
There again is no record of a response from either of the 
letters sent to Dr. Agren in April 2008 and March 2009.  
After the Veteran informed VA in January 2008 that Dr. Kick's 
records might be available from the Alabama State 
Chiropractic Association, the RO sent a letter to this 
organization in April 2008 requesting the Veteran's treatment 
records.  This organization responded later in April 2008 
with a letter to VA stating that they were a professional 
organization had did not maintain records for any physician's 
patients.  

The Veteran also testified at his August 2007 Travel Board 
hearing that he was treated at the VA Medical Center in 
Biloxi, Mississippi, between some time in the 1990s and 2000 
for his disabilities.  In April 2008, VAMC Biloxi notified VA 
that these records had been lost to Hurricane Katrina.  

In cases where the Veteran's service treatment records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA must also provide an explanation to the appellant 
regarding VA's inability to obtain his or her service 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board observes that the Veteran's service representative 
contended in a June 2009 Post-Remand Brief that the Veteran's 
most recent VA examination had occurred in December 2002 and, 
given the length of time since this examination, requested 
that the Veteran be scheduled for an updated VA examination.  
A review of the claims file, however, shows that the Veteran 
was provided a comprehensive VA examination in December 2006 
which included a review of the claims file and contained 
nexus opinions concerning the contended causal relationships 
between the Veteran's low back disability, neck disability, 
headaches, and active service.  Thus, the Board finds that 
additional examinations are unnecessary.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred a low back disability, 
a neck disability, and headaches as a result of an in-service 
motor vehicle accident.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in October 1970, the 
Veteran's medical history included frequent or severe 
headaches which the in-service examiner attributed to eye 
strain.  Clinical evaluation was normal.  

In February 1971, the Veteran complained of an inability to 
turn his head to the left which had lasted for one month.  
Physical examination showed no radiating pain and no hand 
paresthesias.  The impression was wry neck.

On September 27, 1971, the Veteran complained of back pain 
for four to five days after doing sit-ups.  Physical 
examination showed positive straight leg raising at 
45 degrees and deep tendon reflexes were "ok."  The 
impression was strain.  

On September 29, 1971, the Veteran complained of a one-week 
history of back pains and reported that he could bend his 
back but could not sleep on a soft bed.  Physical examination 
showed positive straight leg raising at 40 degrees 
bilaterally, an ability to bend, and no vertebral tenderness.  
The impression was lumbar muscular strain.  

On April 6, 1974, it was noted that the Veteran had been 
involved in an auto accident that day.  He reported that he 
hit the back window of a car with the side of his head.  He 
denied losing consciousness, blurry vision, dizziness, or 
nausea.  Physical examination showed normal eye dilation.  
The Veteran had no other complaints.  

On April 23, 1974, the Veteran complained of daily frontal 
headaches, a stiff neck, and tenderness over the right 
temporal region (area of contusion) since his car accident 
earlier that month.  Physical examination showed a full range 
of motion in the neck with pain on turning to the right and 
on extension, tenderness to palpation over the C4-5, and 
pupils equal, round, and reactive to light and accommodation.  
X-rays of the cervical spine and right lateral skull were 
normal.  The assessment was headaches secondary to cervical 
muscle spasm.  The Veteran was given a cervical collar.

At the Veteran's separation physical examination in June 
1974, he reported a history of a head injury.  The in-service 
examiner noted that this referred to a mild brain concussion 
and cervical strain as a result of an auto accident on 
April 7, 1974, which had been treated "with good results."  
Clinical evaluation was normal.  

The post-service medical evidence shows that, on VA 
outpatient treatment in July 2002, the Veteran complained of 
intermittent headaches for one month.  He reported that he 
experienced headaches in the left frontal/temporal area.  The 
Veteran denied any dizziness or visual changes.  The 
assessment included headaches possibly due to sinus 
congestion.  The Veteran was advised to use steroid nasal 
spray regularly.

On VA spine examination in December 2002, the Veteran 
complained of "neck and back problems since about the early 
to the mid '80s."  The VA examiner noted that no medical 
records had been submitted for review.  The Veteran reported 
that he had been involved in a motor vehicle accident during 
active service.  "His primary complaints afterwards were 
related to headaches."  The Veteran also reported that he 
had sought chiropractic treatment for his neck and back 
problems.  He reported further that he experienced neck and 
back pain associated with bending, lifting, and carrying.  
The Veteran stated that there had been cutbacks at his 
employer and he currently was unemployed.  Physical 
examination showed an unremarkable gait, no visible evidence 
of palpable neck spasm, some tenderness to palpation in the 
posterior midline of the neck, an ability to stand erect, no 
visible or palpable back spasm, some tenderness to palpation 
in the midline of the thoracic and lumbar region.  Range of 
motion testing of the neck showed right and left lateral 
rotation to 55 degrees, 35 degrees of flexion, 40 degrees of 
extension, with no more than slight pain.  Range of motion 
testing of the back showed 65 degrees of flexion, 30 degrees 
of extension, 25 degrees of right and left lateral bending, 
and increased pain on motion.  X-rays of the cervical, 
lumbosacral, and thoracic spine all were within normal 
limits.  The VA examiner stated that it was conceivable that 
the Veteran's pain would limit his function further during 
flare-ups or on increased use but it was not feasible to 
attempt to express any limitation of motion in degrees.  The 
impressions were chronic neck and back pain-probable 
degenerative changes and a history of remote motor vehicle 
accident.

On VA general medical examination in December 2002, the 
Veteran's complaints included a history of chronic aches and 
pains in his cervical, thoracic, and lumbosacral spine since 
1977-78.  Physical examination showed a normal posture and 
gait.  The diagnoses included degenerative joint disease of 
multiple joints.

On VA outpatient treatment in August 2004, a history of 
chronic neck pain was noted.  The assessment included neck 
pain.

In December 2004, the Veteran's complaints included 
headaches.  Objective examination showed a full range of 
motion in the neck.  The assessment included headaches and 
neck pain. 

On VA examination in December 2006, the Veteran's complaints 
included a chronic headache "that spreads to the whole head 
and radiates to the neck," neck pain which "sets his 
headaches off," cervical spine pain radiating to his right 
shoulder, and chronic lumbosacral spine pain.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  This examiner noted the Veteran's 
involvement in an in-service motor vehicle accident.  The 
Veteran denied losing consciousness as a result of this 
accident.  He reported that his headaches "are vortex 
located and radiates to the entire head in a dull headache."  
He also reported that his headaches were associated with 
nausea and vomiting but denied any vision changes or double 
vision.  He reported further that he experienced flare-ups of 
his headaches with moderate to severe sharp pain occurring 
one to two times per week and lasting up to two hours which 
were precipitated by neck pain.  The Veteran stated that he 
was able to do his activities of daily living but he had been 
unemployed secondary to clinical depression for the prior 
eight years.  The Veteran also stated that "he is able to do 
some yard work around the home but nothing major."  He 
stated further that he experienced flare-ups of cervical 
spine pain which were sharp and severe with numbness in the 
right thumb, index, and middle fingers occurring once a day 
and lasting up to six or eight hours.  He reported that he 
wore a cervical collar at least once a week.  He also 
reported that he was right-hand dominant.  The Veteran 
finally described his lumbosacral spine flare-ups as severe 
burning pain occurring three or four times a week and lasting 
up to two or three hours.  He denied using any assistive 
devices and his lumbosacral spine pain did not affect his 
activities of daily living.  

Physical examination in December 2006 showed he ambulated 
unassisted without a back brace, crutches, cane, and with a 
normal gait, a normocephalic head, pupils equal, round, and 
reactive to light and accommodation, intact extraocular 
movements, clear conjunctivae, a supple neck with no 
thryomegaly, nodules, or bruits, a slight decreased range of 
motion in the neck, no cervical or thoracolumbar tenderness 
to palpation, spasm, or deformity, symmetrical and equal 
sensorimotor skills in all limbs, negative straight leg 
raising, heel-toe-heel walking without difficulty, and normal 
reflexes in the upper extremities.  X-rays of the cervical 
spine suggested mild degenerative changes involving C4-6.  X-
rays of the lumbosacral spine showed mild degenerative 
changes.  A computerized tomography (CT) scan of the head was 
normal.  The diagnoses were cephalgia which was stable on 
medication and aggravated by cervical spine degenerative 
changes, cervical spine with degenerative joint disease, and 
lumbar spine with degenerative joint disease.  The VA 
examiner opined that the Veteran's cervical spine 
degenerative changes were less likely than not related to 
active service and were more likely "a reflection of 
aging."  This examiner also opined that the Veteran's 
lumbosacral spine degenerative changes were consistent with 
the aging process and less likely than not related to the in-
service motor vehicle accident.  This examiner concluded, 
because it would be mere speculation to relate the Veteran's 
headaches, cervical spine, and lumbosacral spine conditions 
to the in-service motor vehicle accident without a continuity 
of care and follow-up, it was less likely than not that these 
disabilities were result of the Veteran's remote motor 
vehicle accident.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability.  The Veteran has contended that he injured 
his low back in an in-service motor vehicle accident (MVA) in 
1974.  The Veteran's service treatment records, however, show 
that he was treated for back problems in 1971, three years 
prior to his MVA.  The Board acknowledges that the Veteran 
was involved in an MVA on April 6, 1974, when he reported 
hitting the back window of a car with the side of his head.  
It appears that the Veteran's in-service back problems were 
resolved with treatment because he denied any history of back 
problems and clinical evaluation was normal at his separation 
physical examination in June 1974.  Following service 
separation, it appears that the Veteran first complained of 
back problems in December 2002, or more than 18 years later, 
when the VA examiner diagnosed him as having chronic back 
pain-probable degenerative changes and a history of remote 
MVA.  The Board observes that, in December 2002, the Veteran 
reported that his primary problem following his in-service 
MVA was headaches.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that, 
following comprehensive VA examination in December 2006, 
which included a review of the Veteran's claims file, the VA 
examiner opined that the Veteran's lumbosacral spine 
degenerative changes were consistent with the aging process 
and less likely than not related to the in-service MVA.  This 
examiner also concluded it would be mere speculation to 
relate the Veteran's lumbosacral spine degenerative changes 
to the in-service MVA without a continuity of care and 
follow-up and it was less likely than not that this 
disability was result of the Veteran's remote in-service MVA.  

Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if 
the VA's examiner December 2006 opinion concerning the 
contended causal relationship between the Veteran's in-
service MVA and his current low back disability is viewed in 
the light most favorable to the Veteran, this evidence does 
not establish service connection for a low back disability.  
In summary, absent medical evidence, to include a nexus 
opinion, relating the Veteran's current low back disability 
to active service, the Board finds that service connection 
for a low back disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
neck disability.  The Veteran contends that he incurred a 
neck disability as a result of his in-service MVA.  His 
service treatment records show, however, that he first was 
treated for neck complaints in February 1971, three years 
prior to his in-service MVA.  On the day of his MVA in April 
1974, the Veteran had no complaints other than hitting his 
head on the car window.  On April 23, 1974, approximately 
three weeks after the accident, the Veteran's complaints 
included a stiff neck since the accident.  Physical 
examination showed a full range of motion in the neck with 
pain on turning to the right and on extension and tenderness 
to palpation over the C4-5.  X-rays of the cervical spine 
were normal.  The assessment was headaches secondary to 
cervical muscle spasm and the Veteran was given a cervical 
collar.  It appears that the Veteran's in-service neck 
complaints were resolved with treatment, as the in-service 
examiner noted at the Veteran's separation physical 
examination in June 1974, just two months after the accident 
itself, that there had been "good results" from the 
Veteran's treatment following his MVA.

The post-service medical evidence shows that, although the 
Veteran has complained of intermittent neck pain as a result 
of his in-service MVA, his current neck disability is not 
related to active service.  It appears that, following 
service separation in June 1974, the Veteran first complained 
of neck pain in December 2002, or more than 18 years later, 
when the VA examiner diagnosed him as having chronic neck 
pain-probable degenerative changes and a history of a remote 
MVA.  See Maxson, 230 F.3d at 1333.  In December 2004, 
objective examination showed a full range of motion in the 
neck.  The Veteran stated at his December 2006 VA examination 
that he experienced flare-ups of cervical spine pain which 
were sharp and severe and wore a cervical collar at least 
once a week.  After reviewing the Veteran's claims file, 
including his service treatment records, the VA examiner 
opined that the Veteran's cervical spine degenerative changes 
were less likely than not related to active service and were 
more likely "a reflection of aging."  The VA examiner 
concluded that it would be speculative to relate the 
Veteran's cervical spine degenerative changes to his remote 
in-service MVA.  See 38 C.F.R. § 3.102; Stegman, 3 Vet. App. 
at 230; and Tirpak, 2 Vet. App. at 611.  More importantly, 
the VA examiner concluded in December 2006 that it was less 
likely than not that the Veteran's cervical spine 
degenerative changes were related to active service.  In 
summary, absent medical evidence, to include a nexus opinion, 
relating the Veteran's current neck disability to active 
service, the Board finds that service connection for a neck 
disability is not warranted.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for headaches.  The Veteran contends that he developed 
headaches shortly after his in-service MVA and as a result of 
a head injury sustained in this accident.  The Veteran's 
service treatment records, however, show that he reported a 
pre-service history of headaches at his enlistment physical 
examination.  Because the Veteran's pre-service headaches 
were noted at service entrance, the Board finds that the 
Veteran was not accepted in to active service in sound 
condition and the presumption of sound condition at service 
entrance does not apply.  See Crowe v. Brown, 7 Vet. App. 238 
(1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The Board finds that the evidence does not indicate that the 
Veteran's pre-service headaches were aggravated by active 
service.  When the Veteran first reported his pre-service 
headaches at his enlistment physical examination, the in-
service examiner noted that they were related to eye strain.  
On the day of his in-service MVA in April 1974, the Veteran 
specifically denied blurry vision or dizziness and physical 
examination showed normal eye dilation.  It was noted that he 
had no complaints other than hitting his head on a car window 
at the time of the MVA.  The Veteran also denied any history 
of headaches and clinical evaluation was normal at his 
separation physical examination in June 1974, just two months 
after his in-service MVA.  Thus, the Board finds that the 
Veteran's pre-service headaches did not increase in severity 
during active service.  Under these circumstances, the 
presumption of aggravation does not apply.  See Beverly v. 
Brown, 9 Vet. App. 402 (1996).  In summary, the Board finds 
that service connection for headaches is not warranted based 
on in-service aggravation.

The Veteran also is not entitled to service connection for 
headaches on a direct service connection basis.  The Veteran 
contends that he incurred headaches as a result of his in-
service MVA.  As noted, the Veteran did not complain of 
headaches on the day of his accident, however.  It appears 
that he first complained of headaches as a result of his in-
service MVA on April 23, 1974, or approximately three weeks 
later, when he was diagnosed as having headaches secondary to 
cervical muscle spasm and was given a cervical collar.  It 
appears that the Veteran's in-service headaches were resolved 
with treatment because he denied any history of headaches and 
clinical evaluation was normal at his separation physical 
examination in June 1974, just two months after his MVA.  

The post-service medical evidence shows that, in December 
2002, the Veteran reported that his primary problem following 
his in-service MVA had been headaches.  On VA examination in 
December 2006, although the Veteran reported that he 
experienced flare-ups of his headaches with moderate to 
severe sharp pain occurring one to two times per week and 
lasting up to two hours which were precipitated by neck pain, 
the diagnoses included cephalgia (or headaches) which were 
stable on current medication.  More importantly, the VA 
examiner opined that it would be speculative to relate the 
Veteran's headaches to his remote in-service MVA.  See 
38 C.F.R. § 3.102; Stegman, 3 Vet. App. at 230; and Tirpak, 2 
Vet. App. at 611.  This examiner also concluded that the 
Veteran's stable headaches were less likely than not related 
to active service.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and August 2007 
Travel Board hearing testimony.  As a lay person, however, 
the Veteran is not competent to opine on medical matters such 
as the etiology of medical disorders.  The record does not 
show, nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are entitled to no probative value.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for headaches is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


